        Case 1:19-cv-01518-SHR Document 14 Filed 06/02/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN EATON                               :    Civil No. 1:19-cv-01518
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
XPO LOGISTICS WORLDWIDE,                 :
INC.                                     :
                                         :
            Defendant.                   :    Judge Sylvia H. Rambo

                                   ORDER

      Before the court is Defendant XPO Logistics Worldwide, Inc.’s (“XPO”)

Motion to Dismiss for Failure to Join an Indispensable Party (Doc. 9). In

conformity with the Memorandum issued on today’s date, Defendant’s motion is

hereby DENIED.

                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: June 2, 2020
